UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6884



HERBERT BRAXTON,

                                               Petitioner - Appellant,

          versus


GARY   MAYNARD,   Director,   South   Carolina
Department   of    Corrections;   KENNETH   D.
MCKELLAR, Warden; CHARLES CONDON, Attorney
General of the State of South Carolina,

                                              Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Henry M. Herlong, Jr., District Judge.
(CA-02-3626)


Submitted:   August 14, 2003                 Decided:   August 22, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Herbert Braxton, Appellant Pro Se. Melody Jane Brown, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Herbert Braxton appeals the district court’s order dismissing

his petition filed under 28 U.S.C. § 2254 (2000).            The district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2000). The magistrate judge recommended that

relief be denied and advised Braxton that failure to file timely

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning,   Braxton   failed   to   object   to   the   magistrate   judge’s

recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.             See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).         Braxton has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.    Because we have denied a certificate of appealability, we

also deny Braxton’s motion to extend the time in which to file a

final informal brief.    See 4th Cir. R. 22(a)(1)(B).




                                     2
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                3